PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Galera et al.
Application No. 15/719,715
Filed: September 29, 2017
Attorney Docket No.: 2014P-279-US/ALBRP837US
For: TRIANGULATION APPLIED AS A SAFETY SCANNER
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition under 37 CFR 1.137(a), filed March 30, 2021, to revive the above-identified application.

It is not apparent whether the person signing the request was ever given a power of attorney or authorization of agent regarding this patent. In accordance with 37 CFR 1.34(a), the signature appearing on the request shall constitute a representation to the United States Patent and Trademark Office that he/she is authorized to represent the particular party in whose behalf he/she acts.

The petition is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704. No further petition fee is required.

This application became abandoned for failure to timely file an inventor’s oath or declaration as required by the Notice Requiring Inventor’s Oath or Declaration, mailed January 17, 2020. The oath or declaration was due no later than the issue fee was paid. As the issue fee was received May 6, 2020, the date of the abandonment of this application is May 7, 2020. A Notice of Abandonment was mailed August 5, 2020.
 
A grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); and (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional. 



Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).  The present petition lacks item(s) (2) above.
With regards to requirement (2), the substitute statement is not acceptable because it is not signed by the applicants of record. A renewed petition would require substitute statements from the two applicants of record. The legal representative cannot sign the substitute statement in this instance because the legal representative is not an applicant.
The petition must be signed by:
(1)    A patent practitioner of record;
(2)    A patent practitioner not of record who acts in a representative capacity under the provisions of § 1.34 ; or
(3)    The applicant (§ 1.42 ). Unless otherwise specified, all papers submitted on behalf of a juristic entitv must be signed bv a patent practitioner.
Juristic entities (this includes corporations and other non-human entities created by law and given certain legal rights) who seek to prosecute an application must do so via a registered patent practitioner, even if the juristic entity is the applicant. See 37 CFR 1.31. All papers submitted on behalf of a juristic entity must be signed by a patent practitioner unless otherwise specified, in accordance with 37 CFR 1.33(b)(3). Only a limited number of documents may be signed by a juristic entity such as a terminal disclaimer, statement under 37 CFR 3.73(c), power of attorney, or substitute statement. This change in practice was effective September 16, 2012, and applies to any paper filed on behalf of a juristic entity on or after September 16, 2012, regardless of the filing date of the application or proceeding.
As stated above, the juristic entity cannot take action in an application or patent unless by a registered patent practitioner acting on their behalf. As the petition is not properly signed, it is considered to be lacking the unintentional delay statement.
The USPTO always recommends using a registered attorney or agent to assist in preparing and prosecuting a patent application. However, the USPTO also recognizes that the cost of such assistance is prohibitive for many applicants, particularly independent inventors and small business concerns. In light of that, the USPTO has launched the Pro Se Assistance Program to help inventors meet their goals of protecting their valuable intellectual property. For general inquiries, questions about your application, or other pro se matters, the Pro Se Assistance Program can be contacted in a variety of ways:
Email: imtovatjondevelopmeot@uspto.gov
Toll free phone number: 1-866-767-3848 
Post Mail: Pro Se Assistance, Mail Stop 24 
P.O. Box 1450 Alexandria, VA, 22313-1450


Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record.  If appropriate, a request to change the address of record should be filed.  A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record.

Any questions concerning this decision may be directed to Joy Dobbs at (571) 272-3001.  



/Michelle R. Eason/
Michelle R. Eason
Lead Paralegal Specialist
Office of Petitions


cc:	BRIAN D. STEED
	200 PARK AVENUE
	SUITE 300
	BEACHWOOD, OH 44122


    
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).